COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO. 2-09-061-CV
 
 
ALISA ROBIN STEPHENSON                                                  APPELLANT
 
                                                   V.
 
WELLS FARGO BANK, N.A.,
AS                                              APPELLEES
TRUSTEE FOR THE CERTIFICATEHOLDERS
OF SOUNDVIEW HOME LOAN TRUST
2007‑OPT1, AS BENEFICIARY AND OPTION
ONE MORTGAGE CORPORATION, AS SERVICER, 
ITS SUCCESSORS AND ASSIGNS
                                               ----------
 
         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




On March
23, 2009, we notified appellant that the trial court clerk responsible for
preparing the record in this appeal had informed this court that arrangements
had not been made to pay for the clerk=s record
as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P. 35.3(a)(2).  We stated that we would dismiss the appeal
for want of prosecution unless appellant, within fifteen days, made
arrangements to pay for the clerk=s record
and provided this court with proof of payment.
Because
appellant has not made payment arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.  Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellant
shall pay all costs of the appeal, for which let execution issue.
 
PER CURIAM
 
 
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED: 
April 23, 2009




[1]See Tex. R. App. P. 47.4.